Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for the examiner’s amendment to the claims was given by Attorney David Baker (Reg. No. 42,285) during an interview on August 5, 2021 (see below).


The application has been amended as follows:
Claims 16-20 (CANCELED)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

In response to Applicant’s RCE of July 26, 2021 and in view of an updated prior art search, Examiner withdraws the rejections under 35 USC 103.

Regarding the prior art, the claims had a prior art rejection on file. Applicant amended the claims and provided arguments as to why the cited art does not teach the amended claims.  In view of Applicant’s amendments and arguments; and an updated search, the claims overcome the prior art.

The claims recite a method/system for creating an augmented reality image of a transaction card.  There is an indicialess transaction card; a card with a background pattern and no indicia related to the account associated with the indicialess transaction card. The background pattern is one of a plurality of non-unique card background patterns which are associated with a provider of a cardholder account. The non-unique card background patterns are associated with the provider but not with a specific account. A digital camera captures an image of the card surface of the indicialess transaction card. The image is processed to determine if there is a match between the background pattern of the indicialess transaction card and the non-unique background patterns associated with the provider of the cardholder account. If there is a match, then the user device communicates with a processor on the indicialess transaction card. The user device receives account information including the account number and an encrypted verification block. The user device transmits to an authentication server an authentication request including the verification block and the account number.  The user device receives an authentication response. Responsive to an indication that the indicialess transaction card is associated with the card holder account, constructing an augmented reality image comprising account indicia specific to the cardholder account 

The closest prior art is Ljujic, US Patent Application Publication No., 2015/00371219. The Ljujic reference teaches taking an image of a transaction card with a background pattern and superimposing an augmented reality image on top of the transaction card. The system/method matches the background pattern to a provider of a cardholder account. The system/method receives account information/indicia and uses the information to create an augmented reality image. The user device then displays the augmented reality image on top of the transaction card. Ljujic differs from the claims in the specific requirements of the background image. Ljujic does not require that the background pattern match one of a plurality of non-unique card background patterns wherein the plurality of non-unique card background patterns are associated with a provider of a cardholder account and that the non-unique card background patterns are associated with the provider but not with a specific account. While secondary art may be used to modify the transaction card of Ljujic to be an indicialess transaction card; no secondary references were found to include the exact requirements for the background patters.

Regarding subject matter eligibility, in view of the 2019 Revised Patent Subject Matter Eligibility Guidance, Applicant’s claims recite eligible subject matter. In view of Applicant’s arguments of June 8, 2020; the interview of June 26, 2020; and upon further consideration; Examiner withdrew the subject matter eligibility rejection on September .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602.  The examiner can normally be reached on M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J. WARDEN/
Examiner
Art Unit 3693



/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693